DETAILED ACTION

Response to Arguments
Applicant's arguments filed 10/26/2022 have been fully considered but they are not persuasive. 
	Applicant’s argument: Applicant has amended Claim 10 to include the preamble and element limitations discussed above drawn to the "classification" being a "manufacturing detect classification." As explained above, COHEN has nothing to do with manufacturing defect classification but instead relates to computer vision.
	Examiner’s response: As disclosed by Cohen 4:65-5:2, the system can be used for manufacturing. There are countless references that disclose using a neural network for classification of manufacturing defects. Sofer et al. (US Pub. No. 2021/0239623 A1) is only one such example reference, but many other references could potentially be used instead. Sofer discloses that during semiconductor manufacturing, a neural network can be trained to classify defect regions. Therefore the region classification system of Cohen that is used for manufacturing, can be combined with Sofer, in order to obtain a system for manufacturing defect classification. 


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 8, 10, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US Pat. No. 11,062,454 B1) in view Sofer et al. (US Pub. No. 2021/0239623 A1).
Regarding claim 1, Cohen discloses, a system for manufacturing example, the techniques discussed herein may be applied to video games, manufacturing, augmented reality, etc.”)
comprising: 	a first neural network branch receiving a first data as input and generating a first output; a second neural network branch receiving a second data as input and generating a second output, (See Cohen 10:4-6, “The second ML model 134 may include an artificial neural network comprising fully-connected layer(s) 202(1)-(m).”
Further see Fig. 2 which shows Fully-Connected Layer 202(1) which receives Radar data, and Fully-Connected Layer 202(M) which receives Lidar data.)
wherein first neural network branch and the second neural network branch are trained independently from each other; (See Cohen 10:13-15, “In some examples, the respective pipelines 1-m may be separately trained per pipeline. Such separate training may include, for example, backpropagating first loss(es) for a first pipeline and m-th loss(es) for an m-th pipeline.”)
and a fusion neural network receiving the first output and the second output and generating a classification. (See Cohen Fig. 2 For Joint Network blocks 204 that combines features as well as output Three-Dimensional ROI 226 from the ROI ML model 210 which outputs the classification of each region of interest.
Further see Cohen 14:64-15:3, “The ROI ML model 210 may receive a (tested and resolved) point in/out maps and/or an image data subset 224 associated with the object detection for which the point in/out map was generated. In some examples, the image data subset 224 may comprise an orientation (e.g., yaw) and/or a classification associated with the object detection.”)
Cohen discloses the above limitations are for classification in a manufacturing system but he fails to disclose that the classification can be for a defect. 
However Softer discloses, a system for manufacturing defect classification; and generating the manufacturing defect classification. (See Sofer ¶26 Examination can be part of the specimen fabrication, and can be carried out during manufacturing the specimen, or afterwards. The examination system can comprise a variety of examination tools, for example, one or more inspection tools 101 configured to capture inspection images (captured typically at relatively high-speed and/or low-resolution, e.g., by an optical inspection system, low-resolution SEM, etc.) and output potential defects, e.g., locations at which a defect may be found.”
Further see ¶39, “It will be appreciated that the disclosure is equally applicable for any type of classifier, for example classical classifiers, deep neural networks, or others.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the defect classification regions during manufacturing  as suggested by Sofer to Cohen’s classification of regions for manufacturing using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is as disclosed by Sofer ¶2 is in order “to enable careful monitoring of the fabrication processing, including automated examination of the devices while they are still in the form of semiconductor wafers.”

Regarding claim 2, Cohen and Sofer disclose, the system of claim 1, wherein the first data and the second data are unaligned with respect to each other. (The data input to the two neural network branches are radar and lidar which are unaligned since they are different types of data. See Cohen 5:32-36, “FIG. 1 illustrates a first point cloud of a first type of sensor data 112 (e.g., radar data 108) represented as triangles, a second point cloud of a second type of sensor data 114 (e.g. lidar data 110) represented as stars, and an image 116 that is an example of image data 106.)”)

Regarding claim 8, Cohen and Sofer disclose, the system of claim 1, wherein the first data comprise multiple images having multiple channels. (See Cohen 26:37-39, “the first sensor data into an image space associated with an image sensor that captured at least one of the one or more images.” Further see Cohen 10:53-55, “Such data may be generated based at least in part on an image such as, for example, a grayscale image, a red-green-blue (RGB) image.”)

Regarding claim 10, Cohen and Sofer disclose, a computer-implemented method for manufacturing defect classification, comprising: receiving a first output from a first neural network branch that takes first data as input; receiving a second output from a second neural network branch that takes second data as input, wherein the first neural network and the second neural network are trained independently of each other; and inputting the first output and the second output into a fusion neural network to generate the manufacturing defect classification. (See the rejection of claim 1 as it is equally applicable for claim 10 as well.)
 
Regarding claim 11, Cohen and Sofer disclose, the computer-implemented method of claim 10, wherein the first data and the second data are not aligned with respect to each other.  (See the rejection of claim 2 as it is equally applicable for claim 11 as well.)

Regarding claim 17, Cohen and Sofer disclose, the computer-implemented method of claim 10, wherein the first data comprise multiple channels. (See the rejection of claim 8 as it is equally applicable for claim 17 as well.)

Claims 3, 4, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US Pat. No. 11,062,454 B1) in view of Liu (US Pub. No. 2018/0270474 A1) and in further view of Sofer et al. (US Pub. No. 2021/0239623 A1).
Regarding claim 3, Cohen and Sofer disclose, the system of claim 1, but they fails to disclose the following limitations.
However Liu discloses, wherein one of the first data includes spectroscopy images. (See Liu ¶166, “Continuing to step 1160, a moveable peripheral device, such as a hand-held imaging device, or sensing data is acquired, such as ultrasound, fiber microscope, and Raman spectroscopy to generate a point cloud.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the microscope images and spectroscopy images that generate point clouds as suggested by Liu to Cohen and Sofer’s sensors that also create point clouds using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to obtain additional cloud point data that can be used for autonomous driving.

Regarding claim 4, Cohen, Sofer, and Liu disclose, the system of claim 1, wherein the second data includes microscopy images.  (See the rejection of claim 3 as it is equally applicable for claim 4 as well.)

Regarding claim 12, Cohen, Sofer, and Liu disclose, the computer-implemented method of claim 10, wherein the first data includes spectroscopy images.   (See the rejection of claim 3 as it is equally applicable for claim 12 as well.)

Regarding claim 13, Cohen, Sofer, and Liu disclose, the computer-implemented method of claim 10, wherein one of the second data includes microscopy images.  (See the rejection of claim 4 as it is equally applicable for claim 13 as well.)


	Allowable Subject Matter
Claims 5-7, 9, 14-16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 5, the system of claim 1, further comprising at least one of a channel attention module and a spatial attention module overlaid onto at least one of the first data and the second data, wherein the channel attention module and the spatial attention module are trained in a semi- supervised manner such that extra weight is put on select parts of the first data or the second data.  (The disclosed prior art of record fails to disclose the limitations of this claim.)

Regarding claim 6, the system of claim 5, wherein each of the first neural network branch and the second neural network branch comprises a plurality of blocks, and the channel attention module and the spatial attention module are overlaid as a convolutional block attention module (CBAM) on each one of the plurality of blocks.   (The disclosed prior art of record fails to disclose the limitations of this claim.)

Regarding claim 7, the system of claim 1, wherein the first data are Energy-Dispersive X-ray Spectroscopy (EDS) images, the first neural network branch further comprising a channel attention module to put additional weight to a channel of the first data, the channel corresponding a target element.   (The disclosed prior art of record fails to disclose the limitations of this claim.)

Regarding claim 9, the system of claim 1, wherein the fusion neural network comprises a convolutional block attention module having a spatial attention module and a channel attention module.   (The disclosed prior art of record fails to disclose the limitations of this claim.)

Regarding claim 14-16 and 18, these claims are objected to since they contain limitations similar to claim 5-7 and 9 respectively.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662